Title: To James Madison from William Willis, 6 July 1803 (Abstract)
From: Willis, William
To: Madison, James


6 July 1803, Barcelona. Has received two affidavits from Cathalan, one made by Thomas Lewis and the other by William Baker, “almost every sentence of which is false.” Is “astonish’d at the easy manner in which they swear to the most attrocious falsehoods.” Encloses an affidavit made by Benjamin B. Mumford and William B. Bowen “which contradicts some of the assertions of Lewis & Baker.” “My health has been so much hurt and my intellects so much injured by a poisonous medicine given me by some one (no doubt) employ’d by these Vilains.” Reports that Captain Mills is the “secret agent” of these men and “the depository of their papers which he has lately sent on to Marseilles.” Mills has refused “to make oath to the facts.” “He told me … he saw a Complete set of American Papers in the hands of an English Captain but did not let me know till the Vessell was gone.” Mills told him a set of papers “can be bought in almost Every port of Europe for a Guinea.” If this is the case, the form should be changed. Mumford left Barcelona at night, without a passport, and joined Baker at Marseilles. Believes they have with them “a large Quantity of false papers.” “Ogden Schwartz & Co are their agents in Marseilles.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp. Enclosure not found.



   
   For the affidavits of Lewis and Baker, see Cathalan to JM, 9 June 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

